DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Pandorf et al. (US 5,808,206, hereafter Pandorf)
	With respect to claim 1, Pandorf teaches a vacuum monitor comprising: a sensing mechanism (pressure sensitive sensor 210) that is in contact with an atmosphere inside a measurement space, and outputs an output signal that corresponds to a pressure inside this measurement space; and a heater (218) that adjusts a temperature of the sensing mechanism, wherein a set temperature of the heater is adjustable. (col. 9, lines 8-27, Figs. 2A-4)
	With respect to claim 2, Pandorf teaches a sensor module (212d) that is equipped with the sensing mechanism (210); and a main body module (212e) that is equipped with a pressure calculation circuit (control unit 220) into which output signals from the sensing mechanism are 
	With respect to claim 3, Pandorf teaches the sensor module is removably attached to the main body module. (col. 17, lines 14-28, Fig. 4)
	With respect to claim 6, Pandorf teaches a thermal insulation module (thermal shunt 252) that separates the sensor module and the main body module from each other by a predetermined distance, and prevents heat generated in the sensor module from being transferred to the main body module. (col. 17, lines 28-38, Fig. 4)
	With respect to claim 7, Pandorf teaches the sensor module further comprises the heater (218), and the sensor module is formed so as to be able to be removably attached to the main body module with the sensing mechanism and the heater being formed as an integrated body. (col. 17, lines 14-28, Fig. 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandorf in view of Cardinale. (US 8,504,313)
	With respect to claim 4, Pandorf teaches all that is claimed, as in the above rejection, except wherein the pressure calculation circuit comprises: a calibration data storage unit in which calibration data corresponding to the sensing mechanism is stored; and a pressure calculation unit that calculates pressure values based on output signals from the sensing mechanism and on the calibration data, wherein the calibration data storage unit is formed such that the calibration data can be updated via an external input.
	Cardinale teaches a vacuum monitor comprising: a sensing mechanism that is in contact with an atmosphere inside a measurement space, and outputs an output signal that corresponds to a pressure inside this measurement space including a pressure calculation circuit comprising: a calibration data storage unit (second memory device 670, col. 13, lines 18-20) in which calibration data corresponding to the sensing mechanism is stored; and a pressure calculation unit that calculates pressure values based on output signals from the sensing mechanism and on the calibration data, wherein the calibration data storage unit is formed such that the calibration data can be updated via an external input. (col. 18, lines 8-44)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Pandorf to include calibration data storage and calculations, as taught by Cardinale, in order to provide more accurate pressure readings.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandorf.
	With respect to claim 8, Pandorf teaches the thermal insulation module comprises: a main connector that connects the sensing mechanism to the pressure calculation circuit; and a sub-connector that connects the heater to the heater control circuit. Although Pandorf does not discuss the nature of the connections, it is well-known to provide electrical connections using flexible wires and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide at least one of the main connector or the sub-connector as a flexible connector in order to connect the elements to the control circuit past rigid structural elements.
	Likewise, with respect to claim 9, although Pandorf does not explicitly teach the main connector comprises: a central conductor along which the output signals from the sensing mechanism are transmitted; a cylindrical insulating body that covers a side circumferential surface of the central conductor and is electrically insulated; and an outer conductive body that covers an outer-side circumferential surface of the insulating body, wherein a connector socket that is formed by a cylindrical conductive body and covers an outer side of the outer conductive body is provided in the thermal insulation module, it is well-known to provide this type of connector and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide this type of connector in order to readily connect the elements to the control circuit without electrical interference from the surrounding structural elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,612,176, US 6,910,381 and US 7,706,995 each teach a pressure monitoring device having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JILL E CULLER/Primary Examiner, Art Unit 2853